UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                     No. 96-4690
HOWARD WILLIAM HARRISTON, a/k/a
Mike Harrighton,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
N. Carlton Tilley, Jr., District Judge.
(CR-96-7)

Submitted: August 12, 1997

Decided: September 5, 1997

Before NIEMEYER and HAMILTON, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William C. Ingram, FLOYD, ALLEN & JACOBS, L.L.P., Greens-
boro, North Carolina, for Appellant. Walter C. Holton, Jr., United
States Attorney, Timika Shafeek, Assistant United States Attorney,
Marc Du Bose, Third-year Law Student, Greensboro, North Carolina,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Howard William Harriston was convicted of conspiracy to distrib-
ute cocaine base, in violation of 21 U.S.C.A. § 846 (West Supp.
1997), and possession with intent to distribute cocaine base, in viola-
tion of 21 U.S.C. § 841(a)(1) (1994). He was sentenced to a total of
292 months imprisonment and five years supervised release. On
appeal, he challenges the district court's denial of his motion to sup-
press evidence.

On September 13, 1995, Harriston was a passenger in a car driven
by Leonard Smith and owned by Smith's girlfriend. The car was
pulled over by Officer Jiron of the High Point, North Carolina Police
Department for traveling 58 miles per hour in a 35 mile per hour
zone. Smith was unable to produce his driver's license, although he
had the registration and insurance documentation showing that the car
was owned by Pamela Baltaji, Smith's girlfriend. Officer Jiron
informed Smith that he was under arrest for speeding and failing to
carry his driver's license. He handcuffed Smith and placed him in the
back of the patrol car.

Harriston was unable to produce any identification and provided
Jiron with inconsistent information about his name and age. Jiron
handcuffed Harriston, told him he was being detained, and placed him
in the back of the patrol car. Jiron then searched the vehicle. He found
a Glock 9 mm under the front passenger seat, and a Ruger 9mm pistol
and 103.9 grams of cocaine base in the rear compartment.

Harriston was indicted on the drug offenses of which he was ulti-
mately convicted, as well as for carrying firearms in relation to a drug
crime, in violation of 18 U.S.C.A. § 924(c)(1) (West Supp. 1997). He
moved to suppress the items seized in the search; the district court
denied the motion following an evidentiary hearing. A jury found

                    2
Harriston guilty of the drug charges and not guilty of the firearms
charge. On appeal, Harriston challenges the district court's search and
seizure ruling.

Harriston argues that he had a legitimate expectation of privacy in
the car that entitles him to challenge the search and subsequent sei-
zure of the evidence used against him. Harriston was staying with
Smith and Baltaji while he was in town. He had driven the car with
the owner's permission on three prior occasions. Although the Ruger
handgun did not belong to him, he had had exclusive use of it during
his ten-day visit. When Officer Jiron pulled the car over, Harriston
tossed the gun to the back of the vehicle.

These factors are not enough to give Harriston a reasonable expec-
tation of privacy in the car or its contents. Harriston, a passenger in
the searched vehicle, had "neither a property nor a possessory interest
in the automobile, nor an interest in the property seized." Rakas v.
Illinois, 439 U.S. 128, 148 (1978). He had permission to use one of
the seized weapons, but even ownership of a seized item is not, by
itself, enough to confer a privacy interest in the searched area. United
States v. Manbeck, 744 F.2d 360, 374 (4th Cir. 1984). His prior, lim-
ited use of the vehicle did not give him a property or possessory inter-
est in the vehicle at the time of the search. Cf. United States v. Kye
Soo Lee, 898 F.2d 1034 (5th Cir. 1990) (holding individuals hired by
truck's renter to drive it from New York to Texas had standing to
challenge search).

Therefore, we conclude that Harriston had no legitimate expecta-
tion of privacy in the vehicle that would allow him to challenge the
search and seizure. We affirm the ruling of the district court on this
issue, and we affirm Harriston's conviction and sentence. We deny
Harriston's motion for oral argument, and dispense with oral argu-
ment, because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    3